Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 5, 6 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber (US 8,845,260).  Gerber discloses a method of raising a cylindrical object on a movable platform to a feed position comprising the steps of:
providing a movable platform comprising-
a main support structure 16, e.g. bed, 
an angularly movable surface 20 (FIGS. 1 & 2),  for receiving a cylindrical object and moving a cylindrical object at an angle via ramp 15 and arm 30 with respect to a bed, and 
a pipe stop member 52, e.g. skate, slidably movable (FIG. 12; C4/L42-55)  along an angularly movable surface for supporting a cylindrical object on an angularly movable surface at a plurality of positions along an angularly movable surface; and 
causing via a drive system (C3/L10-24) an angularly movable surface and a skate to move a cylindrical object on a angularly movable surface from a position generally parallel (FIGS. 1 , 4 & 9) to a bed to a feed position (FIG. 6).
Allowable Subject Matter
Claims 3, 4, 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652